UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:August 31, 2011 Item 1. Schedule of Investments. Schooner Fund Schedule of Investments August 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 81.69% Beverage and Tobacco Product Manufacturing - 2.29% PepsiCo, Inc. Reynolds American, Inc. Building Material and Garden Equipment and Supplies Dealers - 1.80% Home Depot, Inc. Lowes Cos, Inc. Chemical Manufacturing - 8.97% Abbott Laboratories Bristol-Myers Squibb Co. Celgene Corp. (a) Dow Chemical Co. EI du Pont de Nemours & Co. Eli Lilly & Co. Merck & Co., Inc. Mylan, Inc. (a) Pfizer, Inc. Clothing and Clothing Accessories Stores - 0.63% Gap, Inc. Computer and Electronic Product Manufacturing - 10.97% Agilent Technologies, Inc. (a) Altera Corp. Analog Devices, Inc. Apple,Inc. (a) Cisco Systems, Inc. Hewlett-Packard Co. Intel Corp. International Business Machs Com NetApp, Inc. (a) Northrop Grumman Corp. QUALCOMM, Inc. Raytheon Co. SanDisk Corp. (a) Western Digital Corp. (a) Credit Intermediation and Related Activities - 4.26% JPMorgan Chase & Co. PNC Financial Services Group, Inc. State Street Corp. SunTrust Banks, Inc. Data Processing, Hosting and Related Services - 0.70% Automatic Data Processing, Inc. Educational Services - 1.27% Apollo Group, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing - 1.88% Corning, Inc. General Electric Co. Electronics and Appliance Stores - 0.51% Best Buy Co., Inc. Food and Beverage Stores - 1.20% Kroger Co. Food Manufacturing - 3.02% Archer-Daniels-Midland Co. ConAgra Foods, Inc. HJ Heinz Co. Food Services and Drinking Places - 0.98% Yum Brands, Inc. General Merchandise Stores - 1.07% Wal-Mart Stores, Inc. Health and Personal Care Stores - 1.53% Express Scripts, Inc. (a) Walgreen Co. Insurance Carriers and Related Activities - 0.98% Metlife, Inc. Machinery Manufacturing - 4.81% Caterpillar, Inc. Cummins, Inc. Deere & Co. Dover Corp. Stanley Black & Decker, Inc. Management of Companies and Enterprises - 1.86% Goldman Sachs Group, Inc. Morgan Stanley Merchant Wholesalers, Nondurable Goods - 0.47% Cardinal Health, Inc. Mining (except Oil and Gas) - 2.14% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Miscellaneous Manufacturing - 2.45% 3M Co. Medtronic, Inc. Zimmer Hldgs, Inc. (a) Oil and Gas Extraction - 3.58% Anadarko Petroleum Corp. Devon Energy Corp. Noble Energy, Inc. Paper Manufacturing - 1.95% International Paper Co. Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing - 1.78% Chevron Corp. Valero Energy Corp New Pipeline Transportation - 0.65% Williams Cos., Inc. Primary Metal Manufacturing - 0.77% Alcoa, Inc. Publishing Industries (except Internet) - 5.26% CA, Inc. Intuit (a) Microsoft Corp. News Corp. NVIDIA Corp. (a) Oracle Corp. Symantec Corp. (a) Rail Transportation - 0.85% Norfolk Southern Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.89% Charles Schwab Corp. Support Activities for Mining - 1.14% Transocean Ltd. (b) Telecommunications - 4.11% American Tower Corp. (a) AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing - 2.79% Eaton Corp. Ford Motor Co. (a) General Dynamics Corp. Johnson Controls, Inc. Utilities - 3.07% Duke Energy Corp PG&E Corp. Spectra Energy Corp. Waste Management and Remediation Services - 1.06% Waste Management, Inc. TOTAL COMMON STOCKS (Cost $43,576,613) EXCHANGE TRADED FUNDS - 5.20% Funds, Trusts, and Other Financial Vehicles - 5.20% Consumer Discretionary Select Sector SPDR Fund Consumer Staples Slect Sector SPDR Fund Energy Select Sector SPDR Fund Financial Select Sector SPDR Fund TOTAL EXCHANGE TRADED FUNDS (Cost $2,737,417) PREFERRED STOCKS - 1.10% Utilities - 1.10% PPL Corp. (a) TOTAL PREFERRED STOCKS (Cost $528,000) CONVERTIBLE PREFERRED STOCKS - 3.76% Insurance Carriers and Related Activities - 0.87% Hartford Financial Services Group, Inc. Oil and Gas Extraction - 1.16% Apache Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.73% Aes Tr Iii TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $2,059,126) CONVERTIBLE BONDS - 1.91% Micron Technology, Inc. 1.875%, 06/01/2014 TOTAL CONVERTIBLE BONDS (Cost $1,031,984) Principal Amount Value MONEY MARKET FUNDS - 9.27% Money Market Fund - 9.27% AIM STIT-Treasury Portfolio TOTAL MONEY MARKET FUNDS (Cost $4,627,581) Total Investments (Cost $54,560,721) - 102.93% Liabilities in Excess of Other Assets - (2.93)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign Issued Security Schooner Fund Schedule of Options Written August 31, 2011 (Unaudited) Contracts Value CALL OPTIONS 3M Co. Expiration: September, 2011, Exercise Price: $82.50 60 Agilent Technologies, Inc. Expiration: September, 2011, Exercise Price: $37.00 90 Alcoa, Inc. Expiration: September, 2011, Exercise Price: $13.00 Altera Corp. Expiration: September, 2011, Exercise Price: $36.00 90 American Tower Corp. Expiration: September, 2011, Exercise Price: $52.50 30 Anadarko Petroleum Corp. Expiration: September, 2011, Exercise Price: $72.50 Analog Devices, Inc. Expiration: September, 2011, Exercise Price: $32.00 Apollo Group, Inc. Expiration: September, 2011, Exercise Price: $45.00 Apple, Inc. Expiration: September, 2011, Exercise Price: $380.00 7 Archer-Daniels-Midland Co. Expiration: September, 2011, Exercise Price: $28.00 Automatic Data Processing, Inc. Expiration: September, 2011, Exercise Price: $50.00 70 Best Buy Co., Inc. Expiration: September, 2011, Exercise Price: $24.00 CA, Inc. Expiration: September, 2011, Exercise Price: $21.00 Cardinal Health, Inc. Expiration: September, 2011, Exercise Price: $41.00 55 Caterpillar, Inc. Expiration: September, 2011, Exercise Price: $90.00 35 Celgene Corp. Expiration: September, 2011, Exercise Price: $57.50 90 Charles Schwab Corp. Expiration: September, 2011, Exercise Price: $12.00 Chevron Corp. Expiration: September, 2011, Exercise Price: $100.00 43 Cisco Systems, Inc. Expiration: September, 2011, Exercise Price: $15.00 Consumer Discretionary Select Sector SPDR Fund Expiration: September, 2011, Exercise Price: $13.00 Expiration: September, 2011, Exercise Price: $37.00 Expiration: September, 2011, Exercise Price: $66.00 Corning, Inc. Expiration: September, 2011, Exercise Price: $15.00 Cummins, Inc. Expiration: September, 2011, Exercise Price: $92.50 52 Deere & Co. Expiration: September, 2011, Exercise Price: $80.00 65 Devon Energy Corp. Expiration: September, 2011, Exercise Price: $65.00 65 Dover Corp. Expiration: September, 2011, Exercise Price: $55.00 90 Dow Chemical Co. Expiration: September, 2011, Exercise Price: $28.00 Eaton Corp. Expiration: September, 2011, Exercise Price: $45.00 70 El du Pont de Nemours & Co. Expiration: September, 2011, Exercise Price: $49.00 50 Express Scripts, Inc. Expiration: September, 2011, Exercise Price: $47.50 95 Ford Motor Co. Expiration: September, 2011, Exercise Price: $11.00 Freeport-McMoRan Copper & Gold, Inc. Expiration: September, 2011, Exercise Price: $45.00 Gap, Inc. Expiration: September, 2011, Exercise Price: $16.00 General Electric Co. Expiration: September, 2011, Exercise Price: $16.00 Expiration: September, 2011, Exercise Price: $65.00 50 Goldman Sachs Group, Inc. Expiration: September, 2011, Exercise Price: $115.00 50 Hewlett-Packard Co. Expiration: September, 2011, Exercise Price: $25.00 Home Depot, Inc. Expiration: September, 2011, Exercise Price: $33.00 Intel Corp. Expiration: September, 2011, Exercise Price: $20.00 International Business Machines Corp. Expiration: September, 2011, Exercise Price: $175.00 20 International Paper Co. Expiration: September, 2011, Exercise Price: $27.00 Intuit, Inc. Expiration: September, 2011, Exercise Price: $49.00 21 Johnson Controls, Inc. Expiration: September, 2011, Exercise Price: $32.00 JPMorgan Chase & Co. Expiration: September, 2011, Exercise Price: $38.00 Kroger Co. Expiration: September, 2011, Exercise Price: $23.00 Lowe's Cos., Inc. Expiration: September, 2011, Exercise Price: $20.00 Medtronic, Inc. Expiration: September, 2011, Exercise Price: $34.00 Merck & Co., Inc. Expiration: September, 2011, Exercise Price: $33.00 Microsoft Corp. Expiration: September, 2011, Exercise Price: $26.00 Morgan Stanley Expiration: September, 2011, Exercise Price: $17.00 Mylan, Inc. Expiration: September, 2011, Exercise Price: $20.00 NetApp, Inc. Expiration: September, 2011, Exercise Price: $38.00 Newmont Mining Corp. Expiration: September, 2011, Exercise Price: $60.00 95 News Corp. Expiration: September, 2011, Exercise Price: $17.00 Noble Energy, Inc. Expiration: September, 2011, Exercise Price: $85.00 65 Norfolk Southern Corp. Expiration: September, 2011, Exercise Price: $65.00 63 Northrop Grumman Corp. Expiration: September, 2011, Exercise Price: $55.00 85 NVIDIA Corp. Expiration: September, 2011, Exercise Price: $14.00 Oracle Corp. Expiration: September, 2011, Exercise Price: $27.00 PNC Financial Services Group, Inc. Expiration: September, 2011, Exercise Price: $49.00 90 QUALCOMM, Inc. Expiration: September, 2011, Exercise Price: $50.00 60 Raytheon Co. Expiration: September, 2011, Exercise Price: $42.00 SanDisk Corp. Expiration: September, 2011, Exercise Price: $35.00 Spectra Energy Corp. Expiration: September, 2011, Exercise Price: $25.00 Stanley Black & Decker, Inc. Expiration: September, 2011, Exercise Price: $62.50 90 State Street Corp. Expiration: September, 2011, Exercise Price: $34.00 SunTrust Banks, Inc. Expiration: September, 2011, Exercise Price: $19.00 Symantec Corp. Expiration: September, 2011, Exercise Price: $17.00 Transocean Ltd. Expiration: September, 2011, Exercise Price: $57.50 Valero Energy Corp. Expiration: September, 2011, Exercise Price: $22.00 Walgreen Co. Expiration: September, 2011, Exercise Price: $35.00 90 Waste Management, Inc. Expiration: September, 2011, Exercise Price: $31.00 Western Digital Corp. Expiration: September, 2011, Exercise Price: $29.00 Williams Cos., Inc. Expiration: September, 2011, Exercise Price: $27.00 Yum! Brands, Inc. Expiration: September, 2011, Exercise Price: $55.00 90 Zimmer Holdings, Inc. Expiration: September, 2011, Exercise Price: $55.00 60 Total Options Written (Premiums received $1,166,652) $ The cost basis of investments for federal income tax purposes at August 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation - Equities Gross unrealized appreciation - Options Gross unrealized depreciation - Equities ) Gross unrealized depreciation - Fixed Income ) Gross unrealized depreciation - Options ) Net unrealized depreciation ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity# Common Stocks $ $
